Title: To Thomas Jefferson from Gabriel Duvall, 18 July 1803
From: Duvall, Gabriel
To: Jefferson, Thomas


          
            
              Sir,
            
            Washington, 18 July 1803.
          
          About three months ago, I received a letter from Mr. Storey, of Salem, declining the appointment of Naval Officer of that port. The letter was put into the hands of Mr. Gallatin, who informs me that he left it with you. Another person has since been appointed. 
          Mr. Storey, in his letter, requested information from me on some particular points, to which I wish to make a reply, but cannot do it for want of the letter. Mr. Gallatin has frequently promised to ask you for it, but has, as often, omitted it. If you can, when at leisure, lay your hand upon it, I will thank you for it.—   I am, with great Respect and esteem, your obedt. Sert.
          
            G. DuVall.
          
         